.:




                        TEEATTORNEY~                GENERAL
                                   OF TEXAS
                                  AUSTIN     IX. TEXAS
      W’ILL   WIJ23ON
AX-I-O-         OlsNERAL
                               September 19, 1960

          Honorable Bruce Allen            Opinion No. WW-939
          County Attorney
          Ellis County                     Re:   Whether
                                                  ^.     property consisting
                                                        _.        ^^.
          Waxahachie, Texas                      0s two lots, an osrice
                                                 building, furniture, fixtures,
                                                 and equipment belonging to the
                                                 Herald of Healing is exempt
          Dear Mr. Allen:                        from State and County taxes.
               We quote the following from your letter requesting our
          opinionon the referenced subject:
                       "I have been informed that the charter
                     of Herald:of Healing was flled~in the
                     office,of the Secretary of State on
                     February,20, .1960,No.‘10883, and states
                     Itspurpose as follows:
                       "'The ~purpose.for which the operation
                     is formed is educational, charitable,
                     missionary and evangelical in.its under-
                     taking for the ~betterment of mankind.
                     ,Wepropose,to.proclaim the Qospel.of
                     Jesus Christ to mankind and to seek to
                     convert those who have fallen in sin and
                     to acquire by lease or purchase or otherwise,
                     real-and/or ,personal property, for its use
                     in this work.'
                       "Thls~charter also states that the corpora-
                     tion 'hereby associate ourselves together
                     voluntarily for the purpose of forming a private
                     corporatlon,,not for profit, but for the pur-
                     pose of benevolence in educational, charitable
                     and missionary and evangelical work.'
                       "I smalso informed that this corporation
                     is placed on the exempt ledger .of the Secretary
                     of State. There:is no capital stock nor any
                     shares in this corporation.
                       "This corporation owns two lots In the City
                     of Waxahachie upon which Is located an office
                     building containing office furniture, fixtures
Honorable Bruce Allen, Page 2        Opinion No. WW-939


         and equipment. It is my understanding
         that this building was lused as an office
         building by the late Reverend Jack Coe
         before his death. It dontalned his
         recording studio, private office, bedroom
         and bath upstairs. Downstairs, were the
         offices of the business manager, accountant,
         secretaries, typists, receptionists, automatic
         mailing machine, automatic addressographlng
         machine, rest rooms and snack bar. I am also
         informed that the Church, Dallas Revival
         Center, is located at 2127 South Corinth
         Road, Dallas, Texas.
           "The Herald of Healing is claiming the
         exemption under the provisions of Art. 7150
         Vernon's Civil Statutes because it says 'the
         Herald of Healing is a religious church
         organized under the~~religiousand non-profit
         provisionsof the Texas Law and has been
         approved by the Federal Government as a tax
         exempt organization. All of the property
         as owned by the Herald of Healing is located
         ina building that has been used as office
         purposes of the church and is now being used
         as a storage place. It is not rented and is
         non-revenue bearing..'
           "Please advise if this property is subject
         to State and County taxes."
     It is our opinion that the described property is not
entitled to exemptionfrom State and County taxes.
     Exemptions of property from taxation must be explicitly
provided by the Texas Constitution or by statutory provision
within Constitutional limits. Otherwise it is subject to
taxation under the mandate of Art. 8, Sec. 1 of the Constitu-
tion. See W. V. Geppert, A Discussion of Tax Exempt Property
in the State of Texas, Baylor Law Rev. Vol. XI, 133 (Spring,
1959).
     Pursuant to the authority granted by Art. 8, Sec. 2 of
the Constitution, certain statutory exemptions were provided
religious societies by Art. 7150, sec. 1, R.C.S., as follows:
           "The following property shall be exempt
         from taxation, to wit:
.   .




        Honorable Bruce Allen, Page 3    ;    Opinion No. WW-939


                   "1.' . . .actual places of religious
                 worship, also any property,owned by a
                 church or by a strictly r@lgious society,
                 for the exclusive use as a dwelling place
                 for the ministers of such!church or
                 religious society, the books and furniture
                 therein and the grounds attached to such
                 buildings necessary for the proper occupancy,
                 use and enjoyment of the same, and which
                'yields no revenue whatever to.such church
                 or religious society; provided that such
                 exemption as to the dwelling place for the
                 ministers shall~not extend to more property
                 than is reasonably necessary for a dwelling
                 place and in no event more than one acre of
                 land."
             Art. 7150b, R.C.S.-,providesas   follows:
                   "There is hereby exempted from taxation
                 any property owned exclusively and in fee
                ~by a'church for the exclusive.use as a
                 dwelling place for the.ministry of such
                 church and which property yields no revenue
                 whatever to such church; provided that such
                 exemption shall not extend to more property
                 than is reasonably necessary for a dwelling
                ~place and in no event to more than one acre
                 of land. Acts 1931, 42nd Leg., p. 67, ch.
                 44 !41."
             According to the facts stated in your letter, the
        property under discussion is not used as an actual place of
        religious worship., ~The church, in fact, is located in another
        city. It is likewise apparent that the building certainly
        is not exclusively used as a dwelling place for the ministry
        of the church.
             In Attorney General's Opinion No. MS-190 it was held
        that a house and lot used for the printing and dissemination
        of religious matters was not entitled to exemption from
        taxation. That opinion quoted the following language from
        City of San Antonio v. Yo    Men's Christian Assn., 285 S.W.
844 (Tex.Civ.App. 1926, ezref.):
                   "The Constitution does not permit
                 the exemption for 'furthering religious
                 work,' but only to 'actual places of
                 religious worship.' . . ."
.   .




        Honorable Bruce Allen, Page 4        Opinion No. W-93


             An application of the cited Constitutional provisions,
        statutory language, and interpretations can lead only to
        the result that the subject property is not exempt from
        taxation.

                             SUMNARY

                      Property consisting of two lots and
                 an office building containing furniture,
                 fixtures> and ~equipment, belonging to the
                 Herald.of Healing, is not entitled to
                 exemption from State and County taxes.
                                   Yours very truly,
                                   WILL WILSON
             :                     Attorney General of Texas




        JRI:cm
        APPROVED:
        OPINION COMl4IT!CEE:
        W. V;~Geppert, Chairman
        Houghton'Brownlee ::
        James Farris
        Tom McFarling
        Elmer McVey
        REVIEWEBFORTHE  ATTORNEY'NZNERAL
        By: Leonard Passmore'